Citation Nr: 0613607	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides.

2.  Entitlement to service connection for a lung disability, 
including as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1962 to October 1965 
and from February 1975 to September 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) from a May 2002 
rating decision, and was last remanded in April 2005.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has prostate cancer which is due to exposure 
to herbicides during active duty or is otherwise related to 
service.  

2.  The preponderance of the evidence is against a finding 
that the veteran has a lung disability which is due to 
exposure to herbicides during active duty or is otherwise 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, 
including as due to exposure to herbicides, have not been 
met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
20.1303 (2005).

2.  The criteria for service connection for a lung 
disability, including as due to exposure to herbicides, have 
not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General considerations

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303.

The veteran has asserted that while serving in Korea during 
active duty, he was exposed to Agent Orange that was used to 
defoliate the area near the demilitarized zone (DMZ).  

A July 2005 report from the U.S. Army and Joint Services 
Records Research Center (JSRRC) noted that the veteran's unit 
guarded a sector of the DMZ in South Korea.  It further 
indicated that chemical herbicides were used along the 
southern boundary of the DMZ between 1967 to 1969 but that no 
U.S. personnel were involved in the application thereof.  

Additionally, according to a fact sheet distributed by the 
Veterans Benefits Administration in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the DMZ from April 1968 through July 1969 to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the "civilian control line."  There 
is no indication that the herbicide was sprayed in the DMZ 
itself.  

Yet in this case, the veteran's service personnel records 
show that he was in South Korea from March 1963 to April 
1964, long before herbicides were used in South Korea.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran was exposed to herbicides during his 
service in South Korea from March 1963 to April 1964.   

In various statements and at the October 2002 hearing, the 
veteran has also asserted  that he was part of a clandestine 
U.S. operation in Thailand, Vietnam, Laos, and Cambodia from 
May 1963 to September 1963 (and suggests that he may have 
been exposed to herbicides in this capacity).  In support of 
his contention, he submitted an internet copy of the 
Congressional commendation of Lao Veterans of America for 
Laotian and Hmong veterans who served or assisted the U.S. 
during the Vietnam War.  He also submitted a copy of his 
passport showing a visa for travel to Thailand issued by the 
Thai Consulate in Seoul, Korea in May 1963.  At the October 
2002 hearing, he testified that he went to Thailand, 
Cambodia, and the border of the Vietnam in an unofficial 
capacity.  In an October 2002 statement a buddy wrote that 
the veteran was missing from his unit from May 1963 to Sept 
1963.  The buddy further noted that upon his return to his 
unit, the veteran stated that he had been in Thailand.  

Yet the preponderance of the evidence simply fails to reflect 
that the veteran was actually served in Cambodia or near the 
border of Vietnam (much less that he was actually exposed to 
herbicides during service therein).  His personnel records do 
not reflect that he was deployed in Southeast Asia and the 
Service Department indicated that the veteran's service in 
Vietnam was not a matter of record.  Moreover, in its July 
2005 report JSRRC noted that the veteran's unit had not been 
in Thailand and in any case, herbicides were not sprayed near 
U.S. personnel in Thailand (rather, they were only used for 
test purposes in remote jungle areas in the mid-1960's).  
Accordingly, the preponderance of the evidence is against 
finding that the veteran was exposed to herbicides in 
Southeast Asia during active duty.     

The appellant has also contended that he is a combat veteran.  
See October 2002 hearing transcript at 29.  A combat 
veteran's assertions of an event during combat are to be 
presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  These 
combat provisions do not create a statutory presumption that 
a combat veteran's claimed disability is service-connected, 
but it is an evidentiary mechanism which lightens the burden 
of a veteran who seeks service connection based on disability 
alleged to be related to combat.  If a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors. See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).

The veteran's service personnel records reflect he was 
classified in early March 1963 as a light weapons 
infantryman.  However, beginning March 13, 1963, his 
principal duty was light truck driver.  Beginning September 
1, 1963, his principal duty was heavy vehicle driver, which 
it remained through June 1965.  The veteran did not receive a 
Combat Infantry Badge, Purple Heart, or other such award 
which would indicate combat.  None of the service records 
reflect that he was involved in any particular campaigns or 
battles.  The preponderance of the evidence simply does not 
reflect that the veteran was in combat and therefore, the 
presumptions afforded by 38 U.S.C.A. § 1154(b) do not apply 
in this case. 

The veteran submitted (in June 2002 and May 2005) several 
documents concerning the role of the United States in 
Cambodia and Laos during the Vietnam era, apparently obtained 
from the internet.  However, generic literature that does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case generally does not have 
probative value in deciding issues on appeal.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

A.  Prostate cancer

There is no question that the veteran has a current 
disability: following a July 2001 VA examination, he was 
diagnosed as having carcinoma of the prostate.  

Service connection on a presumptive basis as a result of 
herbicide exposure is unwarranted because (as detailed above) 
the preponderance of the evidence is against a finding that 
the veteran was exposed to herbicides during his active duty.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection on a direct basis is likewise unwarranted.  
Service medical records are negative for findings or 
diagnosis of prostate cancer.  Separation examination reports 
in August 1965 and February 1975 noted a normal genitourinary 
system.  The first finding of prostate cancer was not until 
May 2001 (treatment record of A.S. Tully, M.D), which is 26 
years post-service discharge.  

Following the July 2001 examination, the VA physician wrote: 
"There is a link between Agent Orange exposure and prostate 
cancer.  Whether or not he was exposed to this, [the veteran] 
is not sure."  This opinion is of limited probative value, 
however, because (as detailed above) the preponderance of the 
evidence is against a finding that the veteran was actually 
exposed to herbicides during active duty.  

The veteran has also submitted a copy of an April 2003 Board 
decision granting service connection for prostate cancer to 
another veteran who served in South Korea between 1968 and 
1970.  Board decisions are non-precedential, however.  38 
C.F.R. § 20.1303.  Although the Board strives for consistency 
in issuing its decisions, previously-issued Board decisions 
are binding only with regard to the specific case decided.  
Prior decisions and other appeals may be considered to the 
extent that they reasonably relate to the present case, but 
the Board decides every case based on the individual facts of 
the case in light of applicable procedure and substantive 
law.  Id.  Moreover, the veteran has not specifically argued 
how the application of the findings in the cited case would 
dictate a manifestly similar result with respect to his own 
claim.  See also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  

To the extent that the veteran himself has claimed his 
prostate cancer arises from exposure to herbicides or is 
otherwise related to active duty, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's prostate cancer, first diagnosed over two 
decades after service, is related to service or to herbicide 
exposure therein.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Lung disability

There is no question that the veteran has a current lung 
disability.  A letter from J.B. Casterline, M.D. dated in 
July 2001 noted a caseating granuloma and the July 2001 VA 
examination report noted an impression of blastomycosis of 
the left lung.   

While lung cancer is recognized as a diseases that may be 
presumptively service-connected for herbicide exposure, as 
discussed above the evidence has not shown that the veteran 
was actually exposed to herbicides during active duty.  
Therefore, presumptive service connection for a lung 
disability as due to herbicide exposure is not warranted.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The criteria for direct service connection have also not been 
met.  Service medical records are negative for findings or 
diagnosis of a lung disability.  In November 1962, the 
veteran sought outpatient treatment for (in part) chest pain 
and "much coughing."  He was given medication but no 
assessment or diagnosis was made.  In April 1965, he was 
noted to have had a family history of tuberculosis (indeed, 
his father had apparently succumbed to this disease 
approximately one month before).  In any case, chest x-rays 
taken in February 1964 and April 1965 were negative.  
Moreover, examination reports at service discharge in August 
1965 and February 1975 showed that the lungs were normal.  
The first indication of a lung disability was not 2001, 26 
years after service discharge.  Further, no competent medical 
evidence has been presented establishing a nexus between the 
veteran's lung disability and his time in service.  

To the extent that the veteran himself has claimed his lung 
disability first arose in service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's lung disability was incurred in or is 
otherwise related to service, including as due to exposure to 
herbicides.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a January 2004 letter, the RO clearly advised the veteran 
of the first, second, and third elements required by 
Pelegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  However he has effectively been notified of the need 
to provide such evidence.  The January 2004 letter informed 
him that additional information or evidence was needed to 
support his claims and asked him to send the information or 
evidence to the RO.  In addition, a December 2004 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language.  Under 
these circumstances the veteran has been adequately informed 
of the need to submit relevant evidence in his possession. 

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by December 2004 and readjudicated the 
claims in a July 2005 supplemental statement of the case.  

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims file contains 
service medical records and post-service medical records.  
The Board remanded the appeal twice to obtain additional 
evidence about the veteran's possible exposure to herbicides.  
In addition, the veteran has not identified any additional 
pertinent evidence that could be obtained to substantiate the 
claims, and the Board is unaware of any such evidence.  The 
transcript of the veteran's hearing before the undersigned 
(conducted in October 2002) has been obtained and reviewed.  
Therefore, VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to these 
claims.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  

ORDER

Service connection for prostate cancer, including as due to 
exposure to herbicides, is denied.

Service connection for a lung disability, including as due to 
exposure to herbicides, is denied.




____________________________________________
DAVID A. SAADAT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


